Filed 5/27/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 117







In the Interest of David Leroy Thorson 



------------------



Brian Grosinger, Morton County 

Assistant State’s Attorney, 		Petitioner and Appellee



v.



David Leroy Thorson, 		Respondent and Appellant







No. 20140443







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Brian David Grosinger, 210 Second Avenue NW, Mandan, N.D. 58554, for petitioner and appellee.



Matthew John Arthurs, 220 North Fourth Street, Bismarck, N.D. 58501, for respondent and appellant.

Interest of Thorson

No. 20140443



Per Curiam.

[¶1]	David Leroy Thorson appealed from an order civilly committing him as a sexually dangerous individual.  Thorson argues clear and convincing evidence does not support the district court’s finding that he has a congenital or acquired condition that is manifested by a sexual disorder, a personality disorder, or other mental disorder or dysfunction that makes him likely to engage in further acts of sexually predatory conduct which constitute a danger to the physical or mental health or safety of others.  The district court’s findings are supported by clear and convincing evidence, and the findings are not induced by an erroneous view of the law. 

[¶2]	We summarily affirm the order under N.D.R.App.P. 35.1(a)(2).

[¶3]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner